Citation Nr: 0030757	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from April 1941 to 
May 1947.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a March 1999 rating action in 
which the RO denied a claim for a total disability rating 
based on individual unemployability (TDIU).  A notice of 
disagreement with that decision was received in April 1999, 
and a statement of the case was issued in July 1999.  Later 
that month, the appeal was perfected upon the receipt at the 
RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  In 
September 1999, a supplemental statement of the case was 
issued, after which the matter was forwarded to the Board in 
Washington, DC.  There, it was referred to the service 
organization representing the veteran, and in August 2000, 
that organization prepared a written brief on behalf of the 
veteran.  In due course, the matter was referred to the 
undersigned for consideration.  


REMAND

In this case, the Board observes that, in the Written Brief 
Presentation prepared by the veteran's representative in 
August 2000, it was noted that the veteran's service medical 
records included a finding on a chest X-ray report concerning 
the presence of hypertrophic changes along the intervertebral 
joints.  The representative also noted that more recent 
medical records revealed the presence of degenerative changes 
in the lumbar spine, and in view of this raised a claim to 
establish service connection for arthritis.  

It is obvious, that the RO has not had an opportunity to 
address this claim for service connection in the first 
instance, and that this matter is not properly before the 
Board at this time.  Since, however, establishing service 
connection for an additional disability could result in the 
RO reaching a favorable determination with respect to the 
TDIU claim, the attempt to establish service connection for 
generalized arthritis must first be addressed by the RO 
before any final determination may be made regarding the TDIU 
claim.  See Henderson v. West, 12 Vet. App. 11 (1998), citing 
Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

In addition to the foregoing, the Board notes that since this 
appeal was received at the Board, changes to 38 U.S.C.A. 
§ 5107 regarding the duty to assist in developing claims have 
been enacted.  These changes, signed into law on November 9, 
2000, contain a number of provisions concerning information 
the RO is to provide a claimant, as well as what assistance 
must be given in the development of a claim.  With respect to 
this duty to assist, the following new sections apply:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1) n such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *




§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096 ___ (to be codified at 38 U.S.C.A. 
§ 5103 and § 5107).  

In adjudicating the newly raised claim for service 
connection, which is inextricably intertwined with the 
veteran's appeal for TDIU benefits, the RO should ensure that 
it complies with the requirements of this recently enacted 
law.  Similarly, it should satisfy itself that the 
requirements of this law have been met in the adjudication of 
the TDIU claim.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is being 
returned to the RO for the following action:  

1.  The veteran and his representative should be 
notified that the RO will consider the issue 
concerning service connection for generalized 
arthritis, and any development necessary in that 
regard should be accomplished.  If any decision 
concerning this matter is adverse to the veteran, 
he and his representative should be so notified and 
afforded an opportunity to file a notice of 
disagreement.  If a timely notice of disagreement 
is filed, a statement of the case should be issued, 
and the veteran and his representative should be 
notified of the need to file a substantive appeal 
if it is desired that the Board address this issue.  

2.  Upon completion of the foregoing, and any other 
development as may be deemed necessary by the RO in 
light of the passage of the Veterans Claims 
Assistance Act of 2000 referenced above, the RO 
should enter its determination regarding the claim 
for entitlement to TDIU.  If the claim continues to 
be denied, he and his representative should be 
furnished a supplemental statement of the case 
concerning all evidence added to the record since 
the last supplemental statement of the case was 
issued.  The veteran and his  representative should 
then be given an opportunity to respond, and the 
case returned to the Board for further appellate 
consideration, if otherwise in order.

Although no additional action is required of the veteran 
until further notice, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

